 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JANET JANDREJACK,                                   No. 2:17-cv-1455-KJN
12                        Plaintiff,
13            v.                                          ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15

16                        Defendant.
17

18           On October 5, 2018, the court affirmed the final decision of the Commissioner and

19   entered judgment for the Commissioner. (ECF Nos. 18, 19.) Thereafter, on December 4, 2018,

20   plaintiff filed a notice of appeal, along with a motion to proceed in forma pauperis on appeal.

21   (ECF Nos. 20, 21.)

22           Federal Rule of Appellate Procedure 24 provides that “a party to a district-court action

23   who desires to appeal in forma pauperis must file a motion in the district court.” Fed. R. App. P.

24   24(a)(1). Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if

25   the trial court certifies in writing that it is not taken in good faith.” The good faith standard is an

26   objective one. Coppedge v. United States, 369 U.S. 438, 445 (1962). A plaintiff satisfies the

27   “good faith” requirement if he or she seeks review of any issue that is “not frivolous.” Gardner v.

28   Pogue, 558 F.2d 548, 551 (9th Cir. 1977) (quoting Coppedge, 369 U.S. at 445).
                                                         1
 1          Based on the present record, the court cannot find that plaintiff’s appeal is frivolous or not

 2   taken in good faith.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. Plaintiff’s motion to proceed in forma pauperis on appeal (ECF No. 21) is GRANTED.

 5          2. The Clerk of Court is directed to serve a copy of this order on plaintiff and on the

 6   Ninth Circuit Court of Appeals.

 7   Dated: December 5, 2018

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
